DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 10/13/2022.
Claims 1-39 were previously cancelled.
Claims 40, 45, 47-48, 52-57, and 59 are currently amended 
Claims 40-59 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 10/13/2022 regarding the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues the 101 rejection starting on page 10 of the response.  
Applicant argues that claims 40-59 are directed to directed to statutory subject matter. Specifically “storing a mutual trust credential locally within a storage memory of a first electronic device, binding, using the mutual trust credential, a first card and a second card from cards to the first electronic device without sending additional verification information to a server, establishing an NFC connection between the first electronic device and a second electronic device using radio frequency signals, wherein both the first electronic device and the second electronic device support an NFC function, and wherein the first electronic device and the second electronic device perform NFC data transmission through the NFC connection using radio frequency signals, and completing an NFC transaction between the first electronic device and the second electronic device with the second card through the NFC connection using the mutual trust credential.” (Response at 11 - 12).  Applicant further argues that the claimed invention “enable an electronic device to bind multiple bank cards to a payment wallet without requiring a user to enter verification information for each one of the multiple bank cards. This reduces a number of operations a user needs to perform and increases binding efficiency.” (Id.)  
Examiner respectfully disagrees.  First “enable an electronic device to bind multiple bank cards to a payment wallet without requiring a user to enter verification information for each one of the multiple bank cards” represents fundamental economic practice and commercial interaction is it is an improvement to binding bank cards top a payment wallet.” Second “[t]his reduces a number of operations a user needs to perform and increases binding efficiency” does not represent an improvement to computer technology itself, only a reduction in work to be done by the user.  Third, the steps of storing the mutual trust credential, binding the card to the electronic device, and completing the transaction between the first and second electronic devices are abstract elements and thus cannot integrate the claims into a practical application.  
The newly added element of “establishing an NFC connection between the first electronic device and a second electronic device using radio frequency signals, wherein both the first electronic device and the second electronic device support an NFC function, and wherein the first electronic device and the second electronic device perform NFC data transmission through the NFC connection using the radio frequency signals; and” is an additional element, however establishing a NFC connection between two NFC devices is generic computer activity and is discussed at a high level of generality.   Therefore, the newly added elements do not integrate the claims into a practical application or provide significantly more.  
Applicant’s arguments continue on page 12 and 13 by arguing that “[s]econd and in the alternative, claims 40-59 provide limitations directed to a practical application of an abstract idea because independent claims 40, 52, and 57: (1) add a specific limitation other than what is well-understood, routine, and conventional in the field; and (2) provide an improvement to a technological field.” (Id.)   Specifically, that “claims 40-59 provide for an improvement in a technological field. For instance, claims 40-59 improve the performance of a computing device in payment processing by reducing a number of operations needed to bind bank cards and performing an offline payment.” (Id.) 
Examiner respectfully disagrees, as stated above reducing the number of operations needed to perform a process on a computer does not represent an improvement to the computer and therefore does not represent an improvement to technology.  
Applicant further argues that “claims 40-59 are directed to a method, a first electronic device, and a computer program product for performing an NFC transaction between a first electronic device and a second electronic device and are not directed to organizing human activity.” (Id. at 13).  Examiner respectfully disagrees, “performing an NFC transaction between a first electronic device and a second electronic device” falls into certain method or organizing human activity specifically fundamental economic practice including mitigating risk and commercial interactions.  
Therefore, applicant’s arguments regarding 35 U.S.C. § 101 are unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 40-59 are either directed to a product or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 40 as the claim that represents the claimed invention for analysis and is substantially similar to system Claim 52 and product Claim 57.  Claim 40 recites the limitations of:
A method for performing a near-field communication (NFC) transaction, implemented by a first electronic device, wherein the method comprises: 
receiving a user login to an application; 
displaying a first screen on a display of the first electronic device, wherein the first screen displays a plurality of cards associated with the application; 
identifying a first card from the cards; 
displaying a second screen on the display of the first electronic device, wherein the second screen prompts a user to enter verification information associated with the first card; 
receiving user input verification information; 
sending the verification information from the first electronic device to a server to request the server to deliver a card application and first personalization data corresponding to the first card; 
receiving, in response to sending the verification information, the card application and the first personalization data from the server, wherein the first personalization data comprises a mutual trust credential, and wherein the mutual trust credential is configured to perform cross-bank verification; 
storing the mutual trust credential locally within a storage memory of the first electronic device; 
binding, using the mutual trust credential, the first card and a second card from the cards to the first electronic device without sending additional verification information to the server; 
establishing an NFC connection between the first electronic device and a second electronic device using radio frequency signals, wherein both the first electronic device and the second electronic device support an NFC function, and wherein the first electronic device and the second electronic device perform NFC data transmission through the NFC connection using the radio frequency signals; and
completing the NFC transaction between the first electronic device and the second electronic device with the second card through the NFC connection using the mutual trust credential.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice including mitigating risk and commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore, claims 40, 52, and 57 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a first electronic device, a first screen on a display of the first electronic device, wherein the first screen displays, a second screen on the display of the first electronic device, wherein the second screen, a server, locally within a storage memory of the first electronic device;  and NFC connection  (Claim 40), a storage memory and processor (claim 52) and a processor and non-transitory computer readable medium (claim 57).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 40, 52, and 57 are directed to an abstract idea without a practical application.  
Claims 40, 52, and 57 recite further additional elements of “displaying a first screen, wherein the first screen displays a plurality of cards associated with the application;”, “displaying a second screen”,  “storing the mutual trust credential locally within the terminal” and “establishing an NFC connection between the first electronic device and a second electronic device using radio frequency signals, wherein both the first electronic device and the second electronic device support an NFC function, and wherein the first electronic device and the second electronic device perform NFC data transmission through the NFC connection using the radio frequency signals;”.  The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See at least Applicant’s specification para. [0093]-[0109] and [0229] –[0234] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 40, 52, and 57 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 41-51, 53-56, and 58-59 further define the abstract idea that is present in their respective independent claims 40, 52, and 57 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 41-51, 53-56, and 58-59 are directed to an abstract idea.  Thus, the claims 40-59 are not patent-eligible.

Prior Art Rejection
The prior art rejection was withdrawn on the non-final office action dated 07/21/2022.  After further search and consideration the prior art rejection for claims 40-59 is still withdrawn.

Prior Art of Record Not Currently Relied Upon
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US PG PUB US 2013/0152185 A1): Teaches provisioning payment cards on a mobile device. 
Brown (US PG PUB US 2015/0348025 A1): Teaches a system for provisioning credentials on a mobile device. 
Kurani (US PAT US 10,997, 592 B1): Teaches facilitating mobile wallet transactions from a mobile device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY M JAMES/Examiner, Art Unit 3693 

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 18, 2022